      CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 United States of America,                         Case No. 18-cr-299(2) (SRN/BRT)

              Plaintiff,

 v.                                                            ORDER

 Rodrigo Hernandez-Guevara (2),

              Defendant.


Thomas M. Hollenhorst, United States Attorney’s Office, 600 U.S. Courthouse, 300 S. 4th
St., Minneapolis, MN 55415, for the Government

Ryan Else, Brockton D. Hunter, PA, 3201 Hennepin Ave. S., Minneapolis, MN 55408, for
Defendant


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Defendant Rodrigo Hernandez-Guevara’s Motion

for Temporary Release to Home Detention (“Motion for Release”) [Doc. No. 182]. The

Government filed a response in opposition to the Motion for Release. (Gov’t’s Opp’n [Doc.

No. 188].) Based on a review of the file, record, and proceedings herein, and for the

following reasons, the Court denies the Motion for Release.
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 2 of 14



   I.     BACKGROUND

          A. Procedural and Factual Background

        On December 12, 2018, the Government charged Hernandez-Guevara and two

codefendants with conspiracy to distribute methamphetamine, two counts of distribution

of methamphetamine, and one count of possession with intent to distribute

methamphetamine.     (Indictment [Doc. No. 24], Counts 1–4.)       After his arrest and

preliminary detention, (see Nov. 16, 2018 Minutes [Doc. No. 11]; Order of Prelim.

Detention [Doc. No. 12]), Magistrate Judge Katherine Menendez ordered him to be

detained. (Nov. 19, 2018 Minutes [Doc. No. 16]; Order of Detention [Doc. No. 19].) In

the Order of Detention, the magistrate judge noted that Hernandez-Guevara was an illegal

alien, had waived the detention hearing, and had presented no evidence to rebut the

applicable presumption of detention that no condition or combination of conditions would

reasonably ensure his appearance in court and the safety of the community. (Order of

Detention at 1–2.)

        In November 2019, pursuant to a plea agreement, (the “Plea Agreement”),

Defendant pleaded guilty to the conspiracy charge in Count 1 of the Indictment. (Nov. 4,

2019 Minutes [Doc. No. 159].) In the Plea Agreement, Hernandez-Guevara also admitted

that in September and October 2018, he was involved in three separate methamphetamine

transactions with his codefendants. (Plea Agmt. [Doc. No. 160] ⁋ 2.) The Plea Agreement

further notes the parties’ agreement that Count 1 carries a statutory maximum sentence of

life in prison. (Id. ⁋ 4.) In addition, Hernandez-Guevara recognized that due to his



                                           2
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 3 of 14



immigration status, because he was pleading guilty to a serious drug trafficking offense,

his removal from the United States was presumptively mandatory. (Id. ⁋ 7.)

       In the Presentence Investigation Report, (“PSR”), U.S. Probation and Pretrial

Services calculated a total offense level of 32, with a criminal history category of 1,

resulting in a Guidelines range of 121 to 151 months. (PSR [Doc. No. 71] ⁋⁋ 28, 33, 57.)

          B. Parties’ Arguments and Evidence

       Hernandez-Guevara remains in detention in the Sherburne County Jail (“the Jail”).

Given the COVID-19 pandemic, he seeks release pending sentencing. (Def.’s Mot. at 1.)

Hernandez-Guevara argues that the Mandatory Detention Act is inapplicable to his case

because he is “safety-valve” eligible. (Id. at 1–2; 5–6) (citing 18 U.S.C. § 3553(f)(1)–(5)).

He contends that he poses no risk of flight, and conditions of release are available that will

allow him to avoid the risk of harm associated with COVID-19 while also ameliorating

any danger to the community. (Id. at 5–7.) He asks that the Court permit him to be released

to home confinement. (Id.)

       The Government opposes Defendant’s motion. (Gov’t’s Opp’n at 1.) It argues that

the Mandatory Detention Act applies, as Defendant pleaded guilty to a Controlled

Substance Act offense that carries a maximum term of life imprisonment. (Id. at 7–8, n.1.)

In addition, the Government contends that under 18 U.S.C. § 3145(c), Hernandez-Guevara

cannot carry the burden necessary for release by establishing: (1) the existence of

“exceptional reasons” for which his continued detention would be inappropriate; and (2)

that is unlikely to flee and does not pose a risk of danger. (Id. at 8.) The Government

asserts that the mere fact of being in custody during a pandemic is not an “exceptional

                                              3
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 4 of 14



reason,” warranting release, and, in fact, Defendant is the beneficiary of the “extraordinary

steps” the Jail has taken “to avoid or mitigate the virus’s spread.” (Id. at 11.)

       In response to Defendant’s concerns about COVID-19 and the safety of conditions

in the Jail, the Government submits the Affidavit of Brian Frank, dated April 17, 2020 (the

“Apr. 17 Frank Aff.” [Doc. No. 188-1]). Mr. Frank is the Jail Administrator of the

Sherburne County Jail, and supervises the operations of the facility. (Apr. 17 Frank Aff. ⁋

1.) In his affidavit, Frank details the general background, structural safety, operational

safety, and medical safety of the Jail, as well as the efforts taken to facilitate inmates’

ability to consult with counsel. Frank notes that at present, there are no known cases of

COVID-19 in the Jail. (Id. ⁋ 4.) In response to inmates’ concerns about the pandemic, on

April 1 and 2, 2020, Frank listened to their concerns, and told them about the additional

safety measures the Jail has implemented and continues to review as a result of COVID-

19. (Id.)

       Frank reports that one of the first responsive measures undertaken by the Jail was

to reduce the inmate population. (Id. ⁋⁋ 7–8.) Jail administrative staff are working with

federal agencies, including ICE and the U.S. Marshal’s Service, to limit the number of

detainees and inmates. (Id.) On March 16, 2020, the total Jail population (including ICE

detainees and inmates) was 606. (Id. ⁋ 8.) As of April 10, 2020, the total Jail population

was down to 450. (Id.)

       Also, the Jail has implemented additional procedures to monitor the health of

incoming inmates before housing them in the general population. (Id. ⁋ 9.) Upon booking,

new arrivals are medically screened, which includes the completion of a Coronavirus

                                              4
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 5 of 14



Screening Checklist. (Id. ⁋ 10 & Ex. 1 (Coronavirus Checklist).) New inmates are then

placed in an individual quarantine cell for a 14-day period. (Id. ⁋ 10.) The Jail has

designated 24 quarantine cells for new arrivals. (Id.) While the newly arriving inmates

are in quarantine, licensed medical professionals monitor their health for signs or

symptoms of illness. (Id.) If an inmate displays any signs or symptoms of illness, they are

seen by a licensed medical professional and treated accordingly. (Id.)

       In addition to the Coronavirus Screening Checklist, as part of the screening process,

the Jail’s medical clinic is able to test inmates for Influenza A and B and for strep throat.

(Id. ⁋ 11.) Any new or existing inmate who tests positive for these illnesses is placed in a

medical isolation cell, if directed by medical staff. (Id.) The Jail also has three negative

pressure cells that may be used, in which the air is mechanically ventilated to general

negative pressure to prevent contaminated air from escaping. (Id. ⁋ 13.)

       While the Jail itself lacks the ability to test for COVID-19, if an inmate shows

symptoms of the virus, and influenza and strep have been eliminated, Jail administration

defers to medical staff regarding whether the inmate should be transported to a hospital or

clinic for additional testing. (Id. ⁋ 12.) If testing is unavailable, the Jail will place the

inmate in medical isolation or other housing, as directed by medical staff. (Id.) As of April

17, 2020, only one inmate has been sent for testing, with negative test results. (Id.) If an

inmate is transported for testing and is awaiting test results, the Jail will place the inmate

in medical isolation and consult with Jail medical staff and the Minnesota Department of

Health (“MDH”). (Id. ⁋ 14.)



                                              5
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 6 of 14



       In terms of the Jail’s structural safety, Frank states that if necessary, the Jail can

isolate into 12 distinct sectors or “smoke zones.” (Id. ⁋ 17.) To do so, the Jail’s nine

separate air exchange units can be calibrated to bring in a certain percentage of fresh air,

while exhausting the same amount of air from inside the Jail. (Id.) The return air passes

through a MERV-8 filter before entering the Jail. (Id.) Within a given zone, this ventilation

system is able to recycle up to 100% of the air with fresh air, unless cold weather conditions

do not permit an exchange at that level. (Id.) The Jail can control the percentage variable,

which is typically set at approximately 20%. (Id.) In light of COVID-19 safety measures,

the Jail has adjusted the value for all zones to 80%. (Id.) The Jail continues to monitor the

air exchange settings in all zones and will adjust them as necessary, and to the extent

feasible under existing conditions. (Id.)

       As to operational safety, Frank states that the Jail receives regular updates from state

and federal agencies and responds accordingly, given the unique environment of a

correctional facility. (Id. ⁋ 5.) The Jail participates in teleconferences hosted by the

Minnesota Department of Corrections (“DOC”), where the participants discuss best

practices to ensure inmate and staff safety. (Id.) Jail administration believes that the

measures and procedures it has put in place meet or exceed those of other correctional

facilities in Minnesota. (Id. ⁋ 6.) In response to an inmate complaint, on April 10, 2020,

the Inspection and Enforcement Unit of the Minnesota DOC recently reviewed the Jail’s

increased safety measures and procedures. (Id.) The inspector concluded that “[t]he steps

taken by Sherburne County Jail Administration exceed the prevention measures being

taken in correctional facilities across the state and do not violate any Rule provision.” (Id.)

                                              6
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 7 of 14



       Frank also reports that the Jail “has increased its rigorous cleaning, sanitation, and

hygiene procedures.” (Id.⁋ 18.) The Jail cleans all frequently-touched surfaces in housing

units four times daily with a virus-killing chemical, and additionally cleans housing units

before every meal and the nightly lockdown. (Id.) Hallways are cleaned and disinfected

three times daily and floors are cleaned once a day. (Id.) Soap and water are available to

inmates and staff, all of whom are encouraged to wash hands regularly. (Id.) In addition,

the Jail has retained a contractor to assist in sanitizing touchpoints in the Jail, including

housing units. (Id. ⁋ 19.) The contractor began on April 7, 2020 and will work three times

per week. (Id.)

       With respect to social distancing measures and handwashing standards, the Jail has

adopted the following procedures: (1) reducing the number of inmates allowed out of their

cells at any given time to half of the population; (2) inmates rotate where they will eat on

alternate days, with half of the population eating in their cells, and the other half eating in

the dayroom, and inmates are responsible for picking up and returning their own meal trays

to eliminate interactions with corrections officers; (3) reducing the number of hours that

inmates may be outside of their cells; and (4) posting signs in all housing units with

guidance on proper handwashing procedures. (Id. ⁋ 20.) All of these measures have been

undertaken to minimize contact between staff and inmates. (Id. ⁋ 21.) Jail staff have also

consulted with the MDH about social distancing strategies and have followed the agency’s

recommendation to adopt a conservative approach regarding inmate movement and in-

person contact. (Id.)



                                              7
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 8 of 14



       The Jail has also modified delivery systems within housing units to reduce

unnecessary person-to-person contact. (Id. ⁋ 23.) The Jail now utilizes the following

procedures: (1) inmates may receive commissary deliveries, but only to individual cells

after evening lockdown; (2) inmates may access their legal carts when they are otherwise

allowed to be outside their cells; (3) medication delivery for non-dormitory housing units

is done in the main hallway of a unit, using a pass-through door, and medical staff who

dispense medication have been required to wear a mask and a face shield or goggles since

April 5, 2020; and (4) the exchange of clothing is similarly conducted through a pass-

through door. (Id.)

       As to the Jail’s staff, Frank states the following procedures have been enacted to

limit the chances of contamination or cross-contamination: (1) as of April 6, 2020, Jail

staff work 12-hour shifts with seven days on, and seven days off, during which time they

may self-quarantine and monitor for any signs of illness; (2) all Jail staff are screened with

a body-temperature check and the Coronavirus Screening Checklist every time they arrive

at work; (3) the Jail provides electronic briefings to staff at the beginning of shifts, as

opposed to face-to-face briefings; (4) during an entire seven-day work period, Jail staff are

assigned to only one of three work zones, having a separate entry point for each zone, with

the exception of “rovers,” or if the need arises to enter a different zone in the event of an

emergency; (5) as of April 4–5, 2020, Jail staff are following updated CDC guidelines to

wear masks while inmates are out of their cells, and staff are attempting to augment their

supply of surgical and N95 masks; and (6) as of April 6, 2020, the Jail received a supply

of cotton-style barrier masks, and again, based on guidance from the Minnesota DOC and

                                              8
        CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 9 of 14



MDH, staff were instructed to wear the masks when inmates are out of their cells. (Id. ⁋

24)

            In addition, regarding the ability of inmates to consult with defense counsel, Frank

states that while concerns about COVID-19 have caused the Jail to temporarily discontinue

direct contact visits, inmates retain the ability to consult with defense counsel. (Id. ⁋ 25.)

All inmates and counsel may use video visitation in the common areas of the housing unit.

(Id.)       In addition, when approved by the Court, the Jail also facilitates video

teleconferencing for inmates to appear for court appearances. (Id. ⁋ 26.) The Jail also is

committed to facilitating interactions between inmates and defense counsel before, during,

and after court appearances. (Id.).

      II.      DISCUSSION

            A. Motion for Release

            The release of a defendant pending sentencing is proscribed by 18 U.S.C. § 3143.

Under § 3143, where a defendant has been found guilty of certain serious drug trafficking

offenses or violent crimes described in § 3142, the judicial officer “shall order” the person

detained, unless the judicial officer finds: (1) “by clear and convincing evidence that the

person is not likely to flee or pose a danger to the safety of any other person or the

community” if released; and (2) there is a substantial likelihood that a motion for acquittal

or a new trial will be granted, or counsel for the Government has recommended that no

sentence of imprisonment be imposed. 18 U.S.C. § 3143(a)(2). If these standards are

unmet, a defendant may appeal a detention order by showing that “there are exceptional

reasons why [his] detention would not be appropriate.” 18 U.S.C. § 3145(c). In addition

                                                 9
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 10 of 14



to showing exceptional reasons, the defendant must still establish by clear and convincing

evidence that he is not likely to flee or pose a danger to the community. Id.; see also United

States v. Morris, No. 17-cr-107(01) (DWF/TNL), 2020 WL 1471683, at *1 (D. Minn. Mar.

26, 2020)

       As applied here, Hernandez-Guevara has pleaded guilty to a serious drug trafficking

offense that falls within the statutory provision for mandatory detention, despite his

argument that he is not subject to a ten-year mandatory minimum term of imprisonment.

Hernandez-Guevara pleaded guilty to a Controlled Substance Act offense that carries a

statutory maximum term of life imprisonment.             See 21 U.S.C. § 841(b)(1)(A).

Accordingly, his offense qualifies for mandatory detention.             See 18 U.S.C. §§

3142(f)(1)(C) & 3143(a)(2) (stating that mandatory detention applies to “an offense for

which a maximum term of imprisonment of ten years or more is prescribed in the

Controlled Substances Act . . . .”).

       Given Hernandez-Guevara’s guilty plea, there is not a substantial likelihood that a

motion for acquittal or a new trial will be granted, see 18 U.S.C. § 3143(a)(2), nor does the

Government advocate for the imposition of no sentence. (Id.) Accordingly, the Court

considers whether Defendant has shown that: (1) an “exceptional reason” makes his

continued detention no longer appropriate; and (2) he is unlikely to flee and does not pose

a danger to the community. 18 U.S.C. § 3145(c).

       While the Court is sympathetic to Defendant’s concerns about the possibility of

contracting COVID-19, such concerns are not the only determinant of whether detention

is appropriate. See United States v. Jones, No. 1:17-cr-00582-CCb-2, 2020 WL 1323109,

                                             10
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 11 of 14



at *1 (D. Md. Mar. 20, 2020) (denying motion for release of detainee exposed to COVID-

19 at another detention facility, despite detainee’s underlying health issues including

pregnancy, because such considerations were not the sole determinant of whether detention

was appropriate under § 3142(g) factors). In fact, the pandemic has no impact on the

question of whether Defendant poses a flight risk or is a danger to the community.

       In November 2018, the magistrate judge applied the factors of § 3142(g), the

presumption of detention, and considered Defendant’s waiver of the detention hearing, and

found that no conditions or combination of conditions would assure Defendant’s

appearance at future court proceedings. (Order of Detention at 2.) Hernandez-Guevara

offers no explanation for how his concerns about contracting COVID-19 impact this prior

determination.

       Nor does Defendant’s concern about the pandemic constitute an exceptional reason

warranting release under § 3145(c). Defendant’s concern is generalized and speculative in

nature, as he cites general studies and articles about the risk of infection in jails and prisons,

and the overall health of incarcerated people. See United States v. Winchester, No. 18-cr-

301(1), 2020 WL 1515683, at *5 (M.D.N.C. Mar. 30, 2020) (denying request for release

in wake of COVID-19 pandemic, and finding that the defendant failed to address the

circumstances at the facility in which he was detained, and instead extrapolated “from far-

flung situations in the broadest of broad-brush strokes[.]”).

       To the extent that Hernandez-Guevara speculates about inmates “cycl[ing] in and

out of Sherburne County Jail from all over the state,” and staff who “leave and return daily,

without screening,” (Def.’s Mot. at 3), his concerns are rebutted by the Frank Affidavit.

                                               11
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 12 of 14



As set forth in the Frank Affidavit, the Jail has provided detailed information about the

significant steps it has undertaken to prevent and mitigate the risks posed by COVID-19 to

inmates’ health and safety. As noted, the Jail quarantines and monitors incoming inmates

for a 14-day period, and provides screening and medical care to any current inmates who

exhibit signs or symptoms of illness. Moreover, the Jail has implemented procedures to

limit staff time and work space in the facility, limit staff-inmate contact, and is monitoring

the health of staff. In addition, the physical structure and airflow arrangements of the Jail

are designed to protect inmates, and have been enhanced to provide even greater measures

of protection.

       As of this writing, all of these steps appear to be working, as there have been no

reported incidents of COVID-19 within the Sherburne County Jail. See United States v.

Blegen, No. 19-cr-304 (SRN/TNL), 2020 WL 1619282, at *5 (D. Minn. April 2, 2020)

(noting absence of reported cases in Sherburne County Jail); Morris, 2020 WL 1471683,

at *4 (noting, as of March 26, 2020, “zero reported cases of COVID-19 in the jail.”); see

also United States v. Pate, No. 8:17-cr-00236-PWG-1, 2020 WL 1694368, at *3 (D. Md.

April 7, 2020) (noting that the detention facility had enacted comprehensive measures to

avoid an outbreak and combat the virus); United States v. Hamilton, No. 19-cr-54-01

(NGG), 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20, 2020) (stating, “perhaps most

importantly, as of this writing, there have been no reported incidents of COVID-19 within

[defendant’s detention facility], and the Bureau of Prisons is taking system-wide

precautions to mitigate the possibility of infection within its facilities. As such, given the

risks that [defendant’s] release would pose, the court concludes that the possibility of an

                                             12
    CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 13 of 14



outbreak at [his detention facility] is not a ‘compelling circumstance’ justifying his

release.”). In fact, Hernandez-Guevara might be at greater risk of contracting the virus if

he were released to home detention.

       Furthermore, Hernandez-Guevara does not represent that he has a medical condition

that places him at greater risk with respect to COVID-19 than the rest of the population.

See United States v. Sanders, No. 19-20037-01-DDC, 2020 WL 1528621, at *4 (D. Kan.

Mar. 31, 2020) (noting that the defendant has no elevated personal risk factors for COVID-

19, and may actually be at greater risk outside the prison). The risk created by the pandemic

is not unique to Defendant, and exists in society at large. See, e.g., United States v. West,

No. 20-MJ-5073 TLF, 2020 WL 1550624, at *3 (W.D. Wash. Apr. 1, 2020) (noting that

risk of exposure to COVID-19 applies to “any person in our community at this time”);

United States v. Kerr, No. 18-cr-296-L, 2020 WL 1529180, at *3 (N.D. Tex. Mar. 31,

2020) (stating that fear of COVID-19 outbreak is not unique to the defendant in particular,

and is not an “exceptional circumstance.”); United States v. Cornish, No. 20-cr-3-GFVT-

MAS, ___ F. Supp. 3d ___, 2020 WL 1498841, at *5 (E.D. Ky. Mar. 30, 2020) (finding

that because COVID-19 is prevalent in the community at large, any difference in health

risks to detained population was minimal); United States v. Jackson, No. 18-cr-216, 2020

WL 1445958, at *2 (W.D. Pa. Mar. 24, 2020) (finding it speculative to presume that

COVID-19 was present or imminent in jail, and noting that potential exposure exists

anywhere in the wider community).

       In sum, Defendant’s concerns concerning COVID-19 do not constitute an

“exceptional reason” under § 3145(c) to justify his release from the Sherburne County Jail.

                                             13
   CASE 0:18-cr-00299-SRN-BRT Document 190 Filed 04/23/20 Page 14 of 14



See Blegen, No. 19-cr-304 (SRN/TNL), (D. Minn. April 2, 2020 Order at 9–11) (finding

COVID-19 pandemic did not create exceptional reason for release from Sherburne County

Jail); Morris, 2020 WL 1471683, at *4 (finding, as to a defendant housed in the Sherburne

County Jail who cited age and poor health, that COVID-19 pandemic did not constitute an

exceptional reason for release); United States v. Quijada, No. 19-cr-276 (DSD/TNL), (D.

Minn. Mar. 20, 2020 [Doc. No. 32]) (finding COVID-19 pandemic was not an exceptional

reason warranting release from Sherburne County Jail).

   III.   CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that:

      1. Defendant’s Motion for Temporary Release to Home Detention [Doc. No. 182] is

          DENIED.

Dated: April 23, 2020

                                                      s/Susan Richard Nelson
                                                      SUSAN RICHARD NELSON
                                                      United States District Judge




                                           14
